Title: To James Madison from Samuel Carswell, 29 March 1810
From: Carswell, Samuel
To: Madison, James


Respected Sir,Philada. March 29th. 1810
I have the pleasure to acknowledge the Receipt of your favor of the 23rd. of Feby. & the arrival of the Hams, for which accept my sincere thanks.
I understand that the Collector of the Customs at New-York has seized some late importations of British Merchandize. It is an act that gives perfect satisfaction to all the regular importers & American Merchants & it is to be hoped that it will not stop at seizure, but that the requisitions of the Law be fully satisfied. The remittance of the penalty by the Secretary of the Treasury in the cases of this nature that have already occured has been much censured. If the Laws were violated by our own Citizens there would be the shadow of a reason for exercising lenity, but when they are trampled upon by the Agents of a foreign nation (for it is to be observed that ever since the commencement of the restrictions on our trade with England the Shiper has almost invariably been the Consignee) when they are made subservient to the base purpose of speculation & that, to the disadvantage of the honest Merchant & the revenue of the Country the utmost severity ought to be used.
Formerly when unprincipled men wished to introduce articles prohibited by the Laws they had recourse to smugling, but now more impudent & daring they violate them openly concluding perhaps that their temerity will preserve them from punishment.
These things certainly speak the sentiments of foreigners with regard to our national character & it is time to convince them that the virtues that once so greatly distinguished it are not lost in commercial cupidity.
A few days since there was a trial in our district Court between the United States & a British Agent for commiting a fraud on the revenue. The jury brought in a verdict in favor of the United States for upwards of 12.400 Dollars. A few more such examples will convince these people of the error of their judgment on our system of government, that it is not too weak to punish injustice.
I am so sensible that the discussion of whatever relates to the welfare of the Country over whose Interests you preside is your best pleasure that I think it unnecessary to offer an apology for the length of this letter: tho, the matter which it contains may not inform your mind it will not fail to interest your heart as it possesses in so eminent a degree the spirit that dictated it. Accept Dear Sir my best wishes for your health & happiness.
Saml Carswell
